Citation Nr: 1131626	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a higher rating than 10 percent for cervical spine strain with headaches, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, prior to July 21, 2010.

2. Entitlement to a higher rating than 10 percent for cervical spine strain, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, since July 21, 2010.

3. Entitlement to a higher rating than 30 percent for migraine headaches separately evaluated, since July 21, 2010.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to August 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying a rating in excess of                  10 percent for service-connected cervical spine strain with headaches, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine. The case was later transferred to the Buffalo, New York RO.

The Board remanded this case in June 2010 for further evidentiary development, to the RO (via the Appeals Management Center (AMC)). One of the Board's remand directives was for consideration of possible separate ratings for cervical spine strain, and headaches, both as service-connected residuals of a head injury. See 38 C.F.R.  § 4.14. The RO/AMC did exactly this on remand, assigning a separate 30 percent evaluation for migraine headaches, effective July 21, 2010, before returning this case to the Board for an appellate disposition. 


FINDINGS OF FACT

1. For the time period prior to July 21, 2010, the Veteran's head injury residuals involved cervical spine strain manifested by, at most, a noncompensable limitation of motion with arthritic changes to the cervical spine intervertebral discs. As far as associated headaches, there was no definitive showing of characteristic prostrating attacks. 

2. Since July 21, 2010, the Veteran's cervical spine strain again involved noncompensable limitation of motion with some degenerative changes. Meanwhile, the Veteran's headaches involved characteristic prostrating attacks occurring on an average once a month over the last several months, but not with greater severity and severe economic inadaptability.

CONCLUSIONS OF LAW

1. The criteria are not met for a higher rating than 10 percent for cervical spine strain with headaches, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, prior to July 21, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237; 4.124a, Diagnostic Code 8100 (2010).

2. The criteria are not met for a higher rating than 10 percent for cervical spine strain, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, since July 21, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2010).

3. The criteria are not met for a higher rating than 30 percent for migraine headaches, since July 21, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Meanwhile, through VCAA notice correspondence dated from July 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                    the July 2007 VCAA notice correspondence was sent prior to issuance of the October 2007 rating decision on appeal before the Board, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA and private outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examination.                         See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims,               the Veteran provided several personal statements. He declined to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,          no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, cervical strain is to be evaluated  in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than         40 degrees; or, combined range of motion of the cervical spine greater than           170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the cervical spine of        15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The criteria for Intervertebral Disc Syndrome also potentially apply. Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Moreover, apart from the foregoing, there is a secondary component of service-connected disability which has been evaluated on the basis of headaches, another service-connected residual of in-service head injury. Generally, migraine headaches are evaluated at Diagnostic Code 8100. Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating. Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a             30 percent rating. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a                    50 percent rating.

Prior to July 21, 2010

In January 2007, the Veteran filed an informal claim for increased rating for his service-connected head injury residuals, comprised of both cervical strain disability, and headaches. He attested at that time that he had utilized prescribed therapies but with very little success at alleviating his headaches. He described still having severe headaches, one to two per week, lasting on average 12 to 24 hours even with prescription and over-the-counter medications.

Enclosed with the Veteran's claim was an August 2006 statement from a VA treating physician, indicating that an MRI study of the Veteran showed some mild cervical vertebral disc changes. There were no herniations though. An EMG nerve study had further shown that the Veteran had normal nerve conduction from the nerves in his neck. 

In his July 2007 correspondence, the Veteran explained that he had not received any further VA treatment since his last visit. He indicating having continued with home physical therapy as prescribed with very little success with alleviating the length and severity of the headaches and neck pains. A physician had informed him that surgery would be the next step as a treatment modality, but the Veteran had decided to postpone this out of concern that possible loss of neck mobility would make him unable to work at his current job.

In October 2007, the Veteran underwent a VA Compensation and Pension examination of the cervical spine. A recent MRI showed had shown disc bulging at C3-4, C4-5, and C6-7, and also disc protrusion at T2-3 without evidence of any cord impingement. An x-ray of the cervical spine from 2005 was reported to be normal. The Veteran's primary complaint was of headaches and pain in his neck, existing since a 1999 injury in service due to an accident while operating a tank. The Veteran did not use any assistive devices. He stated he had no problems lifting, pushing and pulling, though standing was somewhat limited. He managed personal hygiene without any assistance. He described daily flare-ups of the neck pain and headaches that were moderate to severe in nature. He had occasional episodes of photophobia. There had been one episode of totally incapacitating neck pain over the past year that lasted several days. He denied any bowel or bladder dysfunction, and had occasional neck pain on coughing and sneezing. He complained of severe headaches fairly constantly. 

On objective physical exam, the Veteran was in no acute distress. Structural examination of the cervical spine revealed no gross deformity. There was tenderness on palpation of the mid and lower cervical and upper thoracic paravertebral musculature on palpation. Shoulder depression test was negative bilaterally but he did complain of pain in the cervical area on the maneuver. Range of motion consisted of flexion to 40 degrees, extension to 40 degrees, side bending 40 degrees on each side, and rotation to 70 degrees on each side. The Veteran moved through these ranges of motion without any difficulty. He did not complain of any significant pain at these extremes of motion. After repetitive flexion and extension activity of the cervical spine testing for pain, weakness and fatigability, there was no change in range of motion or pain pattern that had been described prior to activity. Neurologically, there was no atrophy of either upper extremity, or sensory deficit present. Motor strength of the upper extremities was present and symmetrical bilaterally, as were deep tendon reflexes. The diagnosis was degenerative intervertebral disc disease of the lower cervical spine segments with referred pain to both upper extremities, particularly to the left one. According to the VA examiner, the headaches of which the Veteran complained were at least as likely as not related to his cervical spine condition.

In March 2009 correspondence, the Veteran stated that as a result of constant headaches and frequent neck pains his work performance and output had been decreased. He stated that he still had headaches almost every day and the use of over-the-counter medications helped keep the pain at a minimum but never eliminated the pain completely. He explained that he had not sought VA medical attention because he had been informed that nothing else could be done at that time short of undergoing surgery, or just continued use of pain relief medication. 

For the initial timeframe under consideration from the date of filing of a claim for increase through July 20, 2010, the Board finds that upon review of the available medical evidence, there is no basis upon which to assign any greater evaluation than               10 percent for the Veteran's service-connected residuals of a head injury.                  

The Board is aware that during this time period for rating purposes the Veteran's cervical spine strain and headaches were rated together as a single service-connected disability, and consideration has been provided to whether the Veteran would be entitled to any higher total evaluation if these conditions were evaluated separately. This is in light of the fact that separate ratings may be assigned for different symptomatology arising out of service-connected disability, provided not merely evaluating the same symptomatology under different diagnoses. See 38 C.F.R. § 4.14 (providing that under VA's "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). However, the Board ultimately finds the assignment of separate ratings not to be warranted in this case. 

Preliminarly addressing the Veteran's cervical spine component of service-connected disability, there is no measurable basis upon which to assign greater than a 10 percent evaluation for cervical spine strain. The information provided in August 2006 from a treating VA physician at first indicates the presence of mild cervical vertebral disc changes on an MRI study. This study confirms the presence of a current cervical spine disability, but offers no insight yet into attendant symptomatology, particularly that considered under the VA rating criteria.             The October 2007 VA exam meanwhile gives more concrete insight into the severity of his condition. Most significantly, for purposes of applying the rating criteria, on range of motion flexion of the cervical spine was almost at full range of motion, being at 40 degrees out of a total possible 45 degrees. The Veteran had no further reduced motion when considering the impact of functional loss due to pain, weakness, repetitive use, and any incoordination. See DeLuca, supra; 38 C.F.R.        §§ 4.45, 4.59. This essentially amounts to clear indication of noncompensable         (i.e., rated at 0 percent) level of limitation of motion. Considering that the Veteran has diagnosed cervical degenerative disc disease, the Board has also considered the criteria for IVDS. However, the Veteran does not appear to have had any incapacitating episodes of IVDS in proximity to October 2007, or for that matter any associated neurological impairment, given the negative EMG study, and normal sensory and motor exams of the upper extremities. Therefore, the criteria for IVDS do not result in any better outcome.

Thus far, the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, as well as that pertaining to IVDS do not even support  compensable rating for cervical spine disability. At best, the Board can ascertain that through applying by analogy 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis, the Veteran most likely manifests some arthritis process of the cervical spine, with attendant noncompensable limitation of motion, which pursuant to Diagnostic Code 5003 is sufficient to qualify for a 10 percent evaluation. Consequently, the highest assignable disability rating premised upon  the Veteran's cervical spine strain, is a 10 percent evaluation.
This does not end the Board's analysis, but proceeds to the next question of whether any separate compensable rating may be assigned (in addition to 10 percent for cervical strain), which is reflective of the Veteran's headache condition.                Having noted the competent evidence on hand, the Board is unable to find that a separate compensable rating for headaches was warranted prior to July 21, 2010. Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches it is essential to establish a compensable rating that the Veteran have in some form and degree "characteristic prostrating attacks" of headaches. While there were                the Veteran's competent statements through correspondence that his headaches were "severe" in nature and could take several hours to run their course, the Board has no basis to determine whether the Veteran experienced any characteristic prostrating attacks. The Veteran does not appear to have sustained significant occupational impairment during this timeframe, to the extent that he was required to take any days off to recover from a debilitating headache. Unfortunately, there also is no VA examination that looked in-depth into whether the Veteran had any characteristic prostrating attacks of headaches, much as the subsequent July 2010 exam did. The Board's review is constrained by the record before it. It would simply be speculation however, to conclude on the current record that the Veteran's headaches ever approached the level of characteristic prostrating attacks prior to July 21, 2010. Consequently, there are no grounds upon which to find that any compensable rating is warranted. 

Accordingly, the Board finds that a 10 percent disability rating remains best representative of the total service-connected symptomatology and manifestations attributable to head injury residuals, for the timeframe prior to July 21, 2010.

Since July 21, 2010

The Veteran underwent VA re-examination in July 2010, initially for neurological evaluation. He described having had headaches since 1999 which began almost immediately after a tank incident with cervical spine injury, and had since become worse. By the Veteran's description, he would have occasional dizziness. There were milder headaches on a daily basis. Severe headaches occurred approximately twice per month, would be photophobic at that time, and would include vertigo at times also. He would try to make it through the work day if a headaches occurred at work by taking over-the-counter medications. There was no history of neurologic related hospitalization or surgery. According to the Veteran's report, the frequency of headaches over the previous 12 months was two to three times per month. The headache severity was such that less than one-half of the attacks were prostrating. The estimated usual duration of a headache was longer than two days. On physical exam, there was no damage to the cranial nerves. A cerebellar exam was normal. 
The diagnosis given was of headaches related to a cervical spine condition. 
Also noted was that the impact upon occupation was that when there was a headache at work the Veteran would take a longer lunch so he could sleep and take medication. Recently, he had missed two days from work related to a headache.        As to impact on activities of daily living, when the Veteran had a headache he usually tried to find a quiet area and relax and rest if he was at home. 

A July 2010 VA examination was also completed in regard to the cervical spine. The Veteran reported no history of hospitalization or surgery, spine trauma or neoplasm. He did indicate severe flare-ups of neck pain every two to three weeks, lasting three to seven days. He described paresthesias, with complaint of tingling in his feet and fingers if he had been sitting too long, with tingling beginning in his shoulder with right side worse than left. The VA examiner noted here that at that time, there was no root pattern and no evidence of myelopathy that would link the paresthesia symptoms to the Veteran's spinal condition. There were no reported incapacitating episodes of spine disease. Upon physical exam, on inspection of the spine, posture, head position and symmetry were all normal. Gait was normal. There was no cervical spine ankylosis. There were no objective abnormalities of the cervical sacrospinalis. On range of motion testing, there was flexion to 45 degrees, extension to 35 degrees, left lateral flexion to 30 degrees, right lateral flexion to    40 degrees, and rotation in both directions to 80 degrees. There was no objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion. A test of upper extremity reflexes showed generally hypoactive findings. A sensory exam indicated normal vibration and position sense, and sensitivity to pain or pinprick and light tough. There was a feeling of some tingling in the fingertips, with no cervical root pattern. A motor exam indicated normal findings in all measured capacities, with normal muscle tone present.           An x-ray revealed the impression of a normal cervical spine. The diagnosis given was of cervical intervertebral disc disease. It was indicated that the Veteran had to be careful about any heavy lifting due to his condition. 

Based on the foregoing, the Board sees fit to continue the existing scheme for disability compensation, providing for a continued 10 percent evaluation for cervical strain, and now 30 percent separation evaluation for headaches. Regarding first, the component of cervical strain, range of motion for the cervical spine was essentially normal, with no diminution due to functional loss associated with pain, repetitive motion, or other pertinent factors. See again, DeLuca, supra.                     The criteria premised upon limitation of motion of the cervical spine therefore provide no basis of additional recovery. Nor did the Veteran have muscle spasm, or vertebral fracture, implicating a compensable rating under the General Rating Formula. The Veteran also did not have incapacitating episodes of IVDS, as to warrant evaluation under that criteria. Nor for that matter, was there any separately evaluable neurologic disability such as paresthesia to the upper extremities. In sum, the existing 10 percent rating (again, reflective of degenerative arthritis with noncompensable limited motion, under Diagnostic Code 5003) is the highest evaluation warranted. 

Turning to the headache component of service-connected disability, now separately evaluated, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 require for assignment of a 50 percent rating there to be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Based on the July 2010 VA examination report, the Veteran described getting headaches two to three times per month, with severity such that less than one-half of the attacks were prostrating. This works out to be about one prostrating headache per month, which does qualify for a 30 percent disability evaluation(as currently assigned) under Diagnostic Code 8100, but notably does not suggest "very frequent" completely prostrating headaches. Nor for that matter is there any showing of severe economic inadaptability. The Veteran had missed two days of work related to a headache; while unfortunate, there is nothing to indicate any profound level of impairment that the Board would characterized as severe, such as limitation of job duties, transfer required, or perhaps even extended absence from work required. Essentially, despite the intermittent prostrating attacks, the Veteran appears capable of coping with headache symptomatology and adjusting to the point of using proper medications that he can avoid the manifestation and hardship of severe economic adaptability. As such, a 30 percent evaluation remains the best representation of the severity of headaches, as a separate and distinct component of service-connected disability. 

Extraschedular Consideration and Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's service-connected head injury residuals presents such an exceptional disability picture that the applicable schedular criteria are inadequate. Rather, the VA schedular criteria under Diagnostic Codes 5237 already takes into account the potential manifestations of cervical strain, including muscle spasm and limitation of motion, and for thoroughness the Board has also considered and applied the rating criteria premised upon IVDS. Diagnostic Code 8100 meanwhile takes into account the frequency and severity of migraine headache episodes, as well as the level of occupational disruption that this condition may bring about. There is no indication of alleged or observed symptomatology of the Veteran's cervical spine and/or headache conditions that are not already generally recognized through the existing rating criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's condition limits employability, he has remained employed on a        full-time basis during the time periods under consideration. Moreover, the Veteran's service-connected disorder also did not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claims for increased rating for service-connected head injury residuals both prior to, and since July 21, 2010, are being denied. In reaching this determination on the increased rating claim, the Board also notes the absence of heightened symptomatology for this disorder since the Veteran filed his claim for increase, as the basis to award any further "staged rating." The preponderance of the evidence is unfavorable on the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A higher rating than 10 percent for cervical spine strain with headaches, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, prior to July 21, 2010, is denied.

A higher rating than 10 percent for cervical spine strain, residuals of head injury, with degenerative intervertebral disc disease of the lower cervical spine, since         July 21, 2010, is denied.

A higher rating than 30 percent for migraine headaches, since July 21, 2010,            is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


